Exhibit 16.1 PricewaterhouseCoopers LLP One North Wacker Chicago IL 60606 Telephone (312) 298 2000 Facsimile (12) 298 2001 March 24, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Old Republic International Corporation (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Old Republic International Corporation, dated March 19, 2010. We agree with the statements concerning our Firm in paragraphs (a) (i), (ii), (iv) and (v) of such Form 8-K. However, we have no basis to comment regarding the ocmments in paragraph (a) (iii) of such Form 8-K. Very truly yours, PricewaterhouseCoopers LLP
